Citation Nr: 1517589	
Decision Date: 04/23/15    Archive Date: 05/04/15

DOCKET NO.  13-22 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1. Entitlement to service connection for a skin disorder, claimed as a skin rash due to an undiagnosed illness.

2. Entitlement to service connection for shoulder disability (claimed as a disorder manifested by joint pain), to include as due to an undiagnosed illness.

3. Entitlement to service connection for elbow disability (claimed as a disorder manifested by joint pain), to include as due to an undiagnosed illness.

4. Entitlement to service connection for hand disability (claimed as a disorder manifested by joint pain), to include as due to an undiagnosed illness.

5. Entitlement to service connection for knee disability (claimed as a disorder manifested by joint pain), to include as due to an undiagnosed illness.

6. Entitlement to service connection for ankle disability (claimed as a disorder manifested by joint pain), to include as due to an undiagnosed illness.

7. Entitlement to service connection for a foot disability (claimed as a disorder manifested by joint pain), to include as due to an undiagnosed illness.  

ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 4, 1986, to June 14, 1991; she had 5 months and 12 days of active service prior to March 4, 1986.  She had service in Southwest Asia from September 1990 to April 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  

As a matter of background, this appeal came before the Board in December 2013 and a remand was issued so that additional development could be conducted, to include obtaining any additional outstanding evidence that may be pertinent to the claims on appeal, and so that the Veteran could be afforded a new VA examination in connection with her claims.  

(The issue of entitlement to service connection for knee disability (claimed as a disorder manifested by joint pain), to include as due to an undiagnosed illness is addressed in the remand that follows the decision below.)


FINDINGS OF FACT

1. The Veteran served in Southwest Asia from September 1990 to April 1991.

2. The Veteran's skin symptomatology has been attributed to diagnosed sweat rash, which was not present in service and is not otherwise related to service.

3. The Veteran's shoulder pain has been attributed to diagnosed bilateral shoulder impingement syndrome, which was not present in service and is not otherwise related to service.

4. The Veteran's elbow pain has been attributed to diagnosed bilateral lateral epicondylitis, which was not present in service and is not otherwise related to service.

5. The Veteran's hand pain has been attributed to diagnosed bilateral osteoarthritis of the hands, which was not present in service.  It did not manifest to a compensable degree within one year of separation from active service; the osteoarthritis of the hands is not otherwise related to service.  

6. The Veteran's ankle pain has been attributed to diagnosed bilateral ankle strain, which was not present in service and is not otherwise related to service.

7. The Veteran's foot pain has been attributed to diagnosed bilateral plantar fasciitis, which was not present in service and is not otherwise related to service.  


CONCLUSIONS OF LAW

1. The criteria for service connection for a skin disability have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310, 3.317 (2014).

2. The criteria for service connection for shoulder disability have not been met.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.310, 3.317.

3. The criteria for service connection for elbow disability have not been met.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.310, 3.317.

4. The criteria for service connection for hand disability have not been met.  38 U.S.C.A. §§ 1110, 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310, 3.317 (2014).

5. The criteria for service connection for ankle disability have not been met.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.310, 3.317.

6. The criteria for service connection for foot disability have not been met.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.310, 3.317.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014), requires VA to assist a claimant in obtaining evidence necessary to substantiate a claim.  It also requires VA to notify the claimant and the claimant's representative of any information, medical evidence, or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b). 

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the instant matter, the RO received the Veteran's claim for service connection for a rash and joint pain in June 2010.  In a letter dated June 15, 2010, the Veteran was notified of the evidence required to substantiate the underlying service connection claims, which the Board finds provided adequate notice and afforded her a meaningful opportunity to participate in the development of her claims.  Further, the Veteran has not raised an issue with regard to the adequacy of the notice provided in this case.

Regarding the duty to assist, the Board finds that VA has fulfilled its obligation to assist the Veteran.  All available evidence pertaining to the matter decided herein has been obtained.  The evidence includes her private medical records, service treatment records, military personnel records, VA treatment records, VA examination reports, and VA medical opinions.  

The Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); 38 C.F.R. § 3.159(c)(4) (2014). A medical opinion is considered adequate "where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'" Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (quoting Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  The opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions," Stefl, 21 Vet. App. at 124-25, and the "examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two," Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  Thus, while there is no requirement imposed on a medical examiner to provide a statement of reasons or bases in support of his or her opinion, Ardison, supra, the clinician must support his or her medical findings with adequate medical analysis, Stefl and Nieves-Rodriguez, both supra.  Further, it is incumbent on an examiner to consider all of the relevant evidence before forming an opinion. Stefl, 21 Vet. App. at 124; Caffrey v. Brown, 6 Vet App. 377, 381 (1994) (holding that the examiner "must consider the records of prior medical examinations and treatment in order to assure a fully informed examination").

In March 2014, the Veteran was afforded a VA examination of her skin, and in September 2014, she was afforded a VA examination in connection with her complaints of joint pain, both in compliance with the December 2013 Board remand.  While both decisions included a thorough review of the record and physical examinations, the resulting opinions were not supported by adequate medical analysis.  However, in November 2014, the RO obtained an addendum opinion which considered all evidence of record, and provided opinions supported by medical analysis which the Board may consider in adjudicating all claims on appeal, with the exception of entitlement to service connection for a knee disability, which is the subject of the remand.  Thus, with the exception of the opinion concerning the bilateral knee disorders, the Board is satisfied that the medical examinations and opinions rendered are adequate.

In light of the above, the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

II. Service Connection

VA is obligated to develop and consider all theories of entitlement that are raised by the record or by the claimant.  See Robinson v. Mansfield, 21 Vet. App. 545 (2008).  

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).

A disability may also be found service connected on a secondary basis by demonstrating that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310 (2014).

In addition, VA shall pay compensation to a Persian Gulf veteran who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms, including skin conditions and joint pain, provided that such disability:  (i) became manifest either during active military, naval, or air service in the Southwest Asia theatre of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and (ii) by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(i) and (ii) (2014) (except as to delimiting date).

III. Skin Disability

The Veteran claims that she is entitled to service connection for a rash which has recurred since shortly after discharge from active service.  She indicated that the rash appears on her face, neck, and forearms and that it appears to be triggered by sweat, salt water, and dry weather.

At the outset, the Board notes that the claimed skin condition has not been observed or specifically diagnosed based on examination by a medical professional.  In October 2010, the Veteran was afforded a VA examination in which the VA examiner gave an assessment of sweat rash or heat rash of the anterior neck and anterior chest; that assessment was based on the symptoms described by the Veteran, however, at that time, she did not exhibit visible signs of a rash.  In June 2011, an addendum opinion was obtained and a diagnosis of heat rash of the anterior chest and neck was provided.  Again, diagnosis was based on the Veteran's reported history as no rash was present at the time of the examination.  A VA treatment note dated November 14, 2011, states that the Veteran had been seen for a rash on her face.  The rash had been there for several months and treatment with hydrocortisone cream seemed to help, but not cure the issue.  Further evaluation was suggested and she was ordered to discontinue using hydrocortisone cream.  In March 2014, the Veteran was again afforded a VA examination in connection with her claim and again was given an assessment of sweat rash or heat rash of the anterior neck and anterior chest.  That medical diagnosis was based on the Veteran's reported history as no sign of rash was observed during her examination.

Despite a medical diagnosis based on reported history alone, the Board is satisfied that the Veteran has provided sufficient evidence of present symptomatology of a skin condition to satisfy the first criterion for service connection.  In addition to the diagnosis of heat rash from multiple medical professionals, a lay person is competent to report observable symptomatology of an injury or illness.  Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007).  Specifically, some skin conditions, such as a rash, are capable of lay observation to satisfy the present illness requirement.  McCartt v. West, 12 Vet. App. 164, 167 (1999).  Thus, the Board is satisfied that the Veteran has a presently diagnosed skin condition, namely, sweat rash.  

However, the Board finds that the Veteran is not entitled to service connection for a skin disability.  On a direct basis, the Board notes that the Veteran has not provided evidence of an in-service incident, illness or injury to which the present skin condition may be related.  The Veteran's service treatment records are silent for any illness, injury or incident to which such a present condition could be attributed.  Further, April 1991, the Veteran underwent a separation examination in which she was found to have normal skin; she personally attested that she had never had any rash, skin infection, or sores.  

Further, medical opinions obtained in March and November 2014 both find a negative link between the Veteran's present reported condition and her military service.  Specifically, in March 2014, the VA examiner stated that it was less likely than not that the Veteran's present skin condition was caused by service because the Veteran never complained of any rash during service; nor has she sought treatment or made complaints of such a rash through the present.  There is no history of medical evaluation, diagnosis or treatment, and it could not be said that this condition is related to service because there is not even enough evidence available to confirm the diagnosis.  

In November 2014, a VA clinician provided an addendum in which she agreed with the March 2014 examiner and added that it was less likely than not that the Veteran's heat rash was related to service because of the lack of medically-based clinical evidence in the current literature, and past active duty history, as well as VA examination.  She also stated that synergistically and etiologically, it is at least as likely as not that the Veteran's multiple physical complaints were caused by and aggravated by the Veteran's normal aging process and excessive weight gain since leaving service.  

Thus, in light of the lack of a specific in-service illness, event, or injury, and in consideration of the uncontradicted negative opinions, the Board finds that service connection on a direct basis is not warranted in this case.  Davidson, 581 F.3d at 1316; Hickson, 12 Vet. App. at 253.

The Veteran also contends that her skin condition should be service connected as a undiagnosed illness, in connection with her service in Southeast Asia between September 1990 and April 1991.  However, the Board finds that such an allowance is not proper in this case.

At the outset, the Board notes that the Veteran has been given a diagnosis of heat rash of the anterior chest and neck, a diagnosis confirmed by the March 2014 and November 2014 VA clinicians.  Thus, the Veteran's present illness can be attributed to a known clinical diagnosis, based on the history provided by the Veteran.  

Further, even assuming that such a diagnosis could not be made (which the Board does not concede), the Board notes that the condition did not manifest during active service in Southwest Asia, as personally attested by the Veteran in her separation examination.  Nor is there any objective evidence that, to date, the Veteran's skin condition has ever manifested to a degree of 10 percent or more.  Specifically, the Veteran has never sought active medical treatment for a skin condition and reports that when the rash occurs, it subsides after several hours.  She has not reported it affecting large areas of her body.  She also reports treating it with over-the-counter hydrocortisone treatments, and that, as of March 2014, her self-treatment lasted less than 6 weeks in duration over the prior 12 months.  The only indication that the Veteran's rash ever lasted longer than several days, was in a November 2011 VA treatment note which stated it had lasted for several months, but did not give a specific duration, nor any account of the percentage of the Veteran's body that was affected.   See 38 C.F.R. § 4.118, Diagnostic Code 7806 (2014) (requiring at least 5 percent, but less than 20 percent of the entire body be affected; or treatment with intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a duration of less than six weeks over the prior 12 month period, for the assignment of a ten percent rating).  

Thus, in light of the Veteran's rash being attributed to a known diagnosis, and in light of the fact that the evidence does not show that it has manifested to a degree of 10 percent or greater to date, the Board finds that service connection for a skin condition as an undiagnosed illness is not warranted in this case.  38 C.F.R. § 3.317(a)(1)(i) and (ii).

Finally, while the Veteran is presently service connected for irritable bowel syndrome (IBS), as an undiagnosed illness, the Board finds that service connection for a skin condition secondary to IBS is not warranted in this case.   Specifically, in November 2014, a VA clinician stated that it is less likely than not that the state of the Veteran's bowel movements is related to, caused or aggravated the Veteran's skin condition.  This is so because of the lack of medically-based clinical evidence to support changes in the Veteran's hematological and pathophysiological profile that relates to skin irritations.  Further, all hematological tests indicated that the Veteran's skin condition was less likely than not related to systemic inflammatory and/or bowel disorders.  Thus, the Board finds that service connection for a skin condition as secondary to service-connected irritable bowel syndrome is not warranted.  38 C.F.R. § 3.310.

IV. 
Shoulder Disability

As a matter of background, private treatment records from the Tafuna Family Health Center dated between 2007 and 2008 do not reveal any complaints of or treatment for joint pain.  The Veteran was afforded a VA examination of her claimed joint pain in October 2010.  At that time, the VA examiner gave a diagnosis of bilateral ankle, knee, wrist, elbow and hand sprains.  In a June 2011 addendum, the examiner explained the basis for this conclusion, noting that the Veteran's multiple sprains were diseases with a clear and specific etiology and diagnosis.  Further, the examiner concluded that the multiple sprains were the result of an "injury" that occurred while playing softball.  However, because the record did not reflect that the Veteran ever reported or sustained a softball injury, that examination and subsequent addendum opinion were deemed inadequate by the Board and a new VA examination was ordered on remand.  

A VA surgical clinic note dated July 22, 2011, shows that the Veteran suffered from generalized joint pains involving the hands, elbows, shoulders, knees, and ankles, which had been ongoing for over a year.  The Veteran reported being unable to lay down for long on one side, and experiencing morning stiffness in her hand joints.  She did not have fever or chills and no swelling was found.  No other systemic problems were noted except chronic diarrhea.  The VA clinician found good range of motion in all joints without any acute inflammatory signs or deformities.  The joints were noted to be slightly tender.  An addendum stated that fibromyalgia or rheumatoid arthritis might be a cause and prescribed medication in an attempt to relieve her joint symptoms.  

In October 2011, the Veteran returned for a follow up and reported having stopped taking her medication.  She had pain and stiffness of the joints of both hands, wrists, elbows and noted recent development of arthritis noted in the distal interphalangeal (DIP) joints of both little fingers.  Further testing was suggested.  

In September 2014, the Veteran was afforded a new VA examination in connection with her claims, as ordered in the December 2013 Board remand.  In that examination, the VA examiner reviewed the entire record, to include the results of various testing and treatment between October 2010 and September 2014, and conducting a thorough physical examination.  The VA examiner took a complete history from the Veteran stating that joint pain had its onset in 2006, starting in the feet and fingers, then moving to nodes on hands, then ankles.  She reported current pain in her ankles, feet, toes, knees, hands, elbows, and shoulders.  The pain was noted to be constant "sharp numbness."

The VA examiner then gave a diagnosis of bilateral shoulder impingement syndrome.  The Veteran was noted to not be able to lift her arms above her shoulders and was unable to lift more than 30 to 40 pounds.  She was noted to have functional impairment and decreased range of motion.  Initial range of motion was abnormal or outside of normal range.  The examination supported the Veteran's statements describing functional loss with repetitive use over time.  There was no ankylosis.  The diagnosed impingement syndrome had a clear and specific etiology and diagnosis.  It was opined that the diagnosed impingement syndrome was less likely than not related to specific exposure events experienced by the Veteran during service in Southwest Asia.

In November 2014, the RO obtained an addendum regarding the September 2014 diagnoses.  In that addendum opinion, the VA clinician reviewed the findings of all diagnostic tests and stated that she was in complete agreement with the September 2014 examiner.  Specifically, she stated that it was less likely than not that the Veteran's multiple joint conditions, to include bilateral shoulder impingement syndrome, were etiologically related to service.  In support of that conclusion, she referred to the lack of medically based, clinical evidence to support any joint conditions while in service.  She also stated that synergistically and etiologically, it was at least as likely as not that the Veteran's multiple joint conditions are related to, caused by and aggravated by the Veteran's normal aging process and excessive weight gain after separation from service.  She also stated that it was less likely than not that the state of the Veteran's bowel movements was related to, caused or aggravated the Veteran's various joint conditions, because diarrhea is defined as a condition in which feces are discharged from the bowels frequently and in liquid form, and because of the lack of medically-based clinical evidence to support changes in the Veteran's hematological and pathophysiological profile that relates to joint manifestations or soft tissue inflammations.  Further, all hematological tests indicated that the Veteran's joint conditions were less likely than not related to systemic inflammatory and/or bowel disorders.  

In light of the September 2014 diagnosis and November 2014 opinion, the Board finds that the Veteran is not entitled to service connection for a shoulder disability.  

At the outset, the Board finds that service connection for a shoulder disability is not warranted as an undiagnosed illness associated with service in Southwest Asia, because the condition has been attributed to a known clinical diagnosis based on reported history, physical examination, and medical testing.  Specifically, the Veteran has been given a diagnosis of bilateral shoulder impingement syndrome.  This diagnosis was made following a thorough review of the Veteran's medical history and a physical examination, and was verified by the November 2014 reviewer.  Thus, because a known clinical diagnosis exists for the Veteran's shoulder condition, service connection as an undiagnosed illness is not appropriate in this instance.  38 C.F.R. § 3.317(a)(1)(i) and (ii).

On a direct basis, the Board also finds that service connection is not warranted for a shoulder impingement syndrome.  First, the Board notes that the Veteran's service treatment records are negative for complaints of or treatment for any condition associated with her shoulders; upon separation, the Veteran was found to be in normal physical condition and she asserted that she did not have any swelling of any body parts at that time, nor did she report any issues with her shoulders.  Therefore, the Board finds that the Veteran has not shown evidence of an in-service event, illness, or injury to which her presently diagnosed condition may be attributed.  

Further, the November 2014 VA reviewer stated that, collectively, it is less likely than not that the Veteran's disorders manifested by joint pain were etiologically linked to service because of the lack of medically-based clinical evidence in the current literature, past active duty history, and current medical evidence to relate the Veteran's current joint conditions to her time in service.  She further opined that synergistically and etiologically, it was at least as likely as not that the Veterans multiple claims of joint pain were related to, caused by, and aggravated by the Veteran's normal aging process and excessive weight gain after separation from service.  

Thus, because the Veteran has not been shown to meet the in-service event, illness, or injury criterion, and because the medical evidence and opinions of record fail to show an link between the Veteran's active service and her present shoulder impingement syndrome, the Board finds that service connection is not warranted on a direct basis.  Davidson, 581 F.3d at 1316; Hickson, 12 Vet. App. at 253.

Finally, the Board finds that service connection is not warranted as secondary to the Veteran's service connected IBS.  Specifically, the November 2014 VA clinician stated that it was less likely than not that the state of the Veteran's bowel movements is related to, caused or aggravated the Veteran's multiple joint conditions because diarrhea is defined as a condition in which feces are discharged from the bowels frequently and in liquid form, and because of the lack of medically-based clinical evidence to support changes in the Veteran's hematological and pathophysiological profile that relates to joint manifestations or soft tissue inflammations.  Further, all hematological tests indicated that the Veteran's joint pain was less likely than not related to systemic inflammatory and/or bowel disorders.  Thus, the Board finds that service connection for shoulder impingement syndrome as secondary to service-connected irritable bowel syndrome is not warranted.  38 C.F.R. § 3.310.

V. Elbow Disability

As stated above, private treatment records dated between 2007 and 2008 do not reveal any complaints of or treatment for joint pain.  The Veteran was afforded a VA examination of her claimed joint pain in October 2010.  At that time, the VA examiner gave a diagnosis of bilateral ankle, knee, wrist, elbow and hand sprains.  In a June 2011 addendum opinion, the examiner explained the basis for this conclusion, noting that the Veteran's multiple sprains were diseases with a clear and specific etiology and diagnosis.  However, that examination and subsequent addendum were deemed inadequate by the Board and a new VA examination was ordered on remand.  VA surgical clinic notes in July 2011 and October 2011 noted generalized pain involving the elbows that had been ongoing for over a year, but no specific diagnosis was given.  

In September 2014, the Veteran was afforded a new VA examination in connection with her claims, as ordered in the December 2013 Board remand.  In the resulting report, the Veteran's elbow pain was given a diagnosis of bilateral lateral epicondylitis.  Range of motion was full and normal with functional loss due to pain on movement.  The Veterans bilateral lateral epicondylitis had a clear and specific etiology and diagnosis.  It was opined that the lateral epicondylitis was less likely than not related to specific exposure events experienced by the Veteran during service in Southwest Asia.

In November 2014, the RO obtained an addendum regarding the September 2014 diagnoses.  In that addendum opinion, the VA clinician reviewed the findings of all diagnostic tests and stated that she was in complete agreement with the September 2014 examiner.  Specifically, she stated that it was less likely than not that the Veteran's multiple joint conditions, to include bilateral lateral epicondylitis, were etiologically related to service.  In support of that conclusion, she referred to the lack of medically-based clinical evidence to support any joint conditions while in service.  She also stated that synergistically and etiologically, it was at least as likely as not that the Veteran's multiple joint conditions were related to, caused by and aggravated by the Veteran's normal aging process and excessive weight gain after separation from service.  She also stated that it was less likely than not that the state of the Veteran's bowel movements was related to, caused or aggravated the Veteran's various joint conditions, because diarrhea is defined as a condition in which feces are discharged from the bowels frequently and in liquid form, and because of the lack of medically-based clinical evidence to support changes in the Veteran's hematological and pathophysiological profile that relates to joint manifestations or soft tissue inflammations.  Further, all hematological tests indicated that the Veteran's joint conditions were less likely than not related to systemic inflammatory and/or bowel disorders.  

In light of the September 2014 diagnosis and November 2014 opinion, the Board finds that the Veteran is not entitled to service connection for an elbow disability.  

At the outset, the Board finds that service connection for elbow disability is not warranted as an undiagnosed illness associated with service in Southwest Asia, because the condition has been attributed to a known clinical diagnosis based on reported history, physical examination, and medical testing.  Specifically, the Veteran has been given a diagnosis of bilateral epicondylitis.  This diagnosis was made following a thorough review of the Veteran's medical history and a physical examination, and was verified by the November 2014 clinician.  Thus, because a known clinical diagnosis exists for the Veteran's elbow condition, service connection as an undiagnosed illness may not be granted under the present laws and regulations.  38 C.F.R. § 3.317(a)(1)(i) and (ii).

On a direct basis, the Board also finds that service connection is not warranted for the Veteran's lateral epicondylitis.  First, the Board notes that the Veteran's service treatment records are negative for complaints of or treatment for any condition associated with her elbows during service; upon separation, the Veteran was found to be in normal physical condition and she asserted that she did not have any swelling of any body parts at that time, nor did she report any issues with her elbows.  Therefore, the Board finds that the Veteran has not shown evidence of an in-service event, illness, or injury to which her presently diagnosed condition may be attributed.  

Further, the Board notes that both the November 2014 VA reviewer stated that, collectively, it is less likely than not that the Veteran's disorders manifested by joint pain were etiologically linked to service because of the lack of medically-based clinical evidence in the current literature, past active duty history, and current medical evidence to relate the Veteran's current joint conditions to her time in service.  She further opined that synergistically and etiologically, it was at least as likely as not that the Veterans multiple claims of joint pain were related to, caused by, and aggravated by the Veteran's normal aging process and excessive weight gain after separation from service.  

Thus, because the Veteran has not been shown to meet the in-service event, illness, or injury criterion, and because the medical evidence and opinions of record fail to show an etiological link between the Veteran's present lateral epicondylitis and her active military service, the Board finds that service connection is not warranted on a direct basis.  Davidson, 581 F.3d at 1316; Hickson, 12 Vet. App. at 253.
 
Finally, for the same reasons as discussed in the portion of this decision addressing the Veteran's shoulder condition, the Board finds that service connection is not warranted as secondary to the Veteran's service-connected IBS.  38 C.F.R. § 3.310.

VI. Hand Disability

As stated above, private treatment records dated between 2007 and 2008 do not reveal any complaints of or treatment for joint pain.  The Veteran was afforded a VA examination of her claimed joint pain in October 2010.  At that time, the VA examiner gave a diagnosis of bilateral ankle, knee, wrist, elbow and hand sprains.  In a June 2011 addendum opinion, the examiner explained the basis for this conclusion, noting that the Veteran's multiple sprains were diseases with a clear and specific etiology and diagnosis.  However, that examination and subsequent addendum opinion were deemed inadequate by the Board and a new VA examination was ordered on remand.  VA surgical clinic notes in July 2011 and October 2011 noted generalized pain involving the hands that had been ongoing for over a year, but no specific diagnosis was given.  

In September 2014, the Veteran was given a diagnosis of bilateral osteoarthritis of the hands.  There was limitation of motion affecting all digits, although no functional loss or functional impairment was found.  Additional limitation in range of motion was found with repetitive use testing.  Imaging studies found degenerative or traumatic arthritis of both hands, affecting multiple joints of both hands.  Specifically, the radiologist found occasional early osteoarthritic changes as described.  The Veteran's osteoarthritis has a specific etiology and diagnosis.  It was less likely than not related to specific exposure events experienced by the Veteran during service in Southwest Asia.

In November 2014, the RO obtained an addendum regarding the September 2014 diagnoses.  In that addendum opinion, the VA clinician reviewed the findings of all diagnostic tests and stated that she was in complete agreement with the September 2014 examiner.  Specifically, she stated that it was less likely than not that the Veteran's multiple joint conditions, to include osteoarthritis of the hands, were etiologically related to service.  In support of that conclusion, she referred to the lack of medically-based clinical evidence to support any joint conditions while in service.  She also stated that synergistically and etiologically, it was at least as likely as not that the Veteran's multiple joint conditions were related to, caused by and aggravated by the Veteran's normal aging process and excessive weight gain after separation from service.  She also stated that it was less likely than not that the state of the Veteran's bowel movements was related to, caused or aggravated the Veteran's various joint conditions, because diarrhea is defined as a condition in which feces are discharged from the bowels frequently and in liquid form, and because of the lack of medically-based clinical evidence to support changes in the Veteran's hematological and pathophysiological profile that relates to joint manifestations or soft tissue inflammations.  Further, all hematological tests indicated that the Veteran's joint conditions were less likely than not related to systemic inflammatory and/or bowel disorders.  

In light of the September 2014 diagnosis and November 2014 opinion, the Board finds that the Veteran is not entitled to service connection for a hand disability.  

First, the Board finds that service connection for a hand disability is not warranted as an undiagnosed illness associated with service in Southwest Asia because the condition has been attributed to a known clinical diagnosis based on reported history, physical examination, and medical testing.  Specifically, the Veteran has been given a diagnosis of osteoarthritis of the hands.  This diagnosis was made following a thorough review of the Veteran's medical history and a physical examination, and was verified by the November 2014 reviewer.  Thus, because a known clinical diagnosis exists for the Veteran's hand pain, service connection as an undiagnosed illness may not be granted under the present laws and regulations.  38 C.F.R. § 3.317(a)(1)(i) and (ii).

On a presumptive basis, the Board finds that the record is negative for any evidence that the Veteran's bilateral osteoarthritis of the hands manifested in service, or to a compensable degree within one year of leaving active service.  Her service treatment records are negative for any complaints of hand pain.  In fact, the Veteran did not allege issues with her hands until many years after leaving service, as confirmed by her various VA medical records and VA examination reports.  Thus, presumptive service connection for the Veteran's osteoarthritis of the hands as a chronic disability is not appropriate.  38 C.F.R. §§ 3.307, 3.309

On a direct basis, the Board also finds that service connection is not warranted for the Veteran's osteoarthritis of the hands.  As mentioned above, the Veteran's service treatment records are negative for complaints of or treatment for any condition associated with her hands during service; upon separation, the Veteran was found to be in normal physical condition and she asserted that she did not have any swelling of any body parts at that time, nor did she report any issues with her hands.  Therefore, the Board finds that the Veteran has not shown evidence of an in-service event, illness, or injury to which her presently diagnosed condition may be attributed.  

Further, the Board notes that the November 2014 VA clinician stated that, collectively, it is less likely than not that the Veteran's disorders manifested by joint pain were etiologically linked to service because of the lack of medically-based clinical evidence in the current literature, past active duty history, and current medical evidence to relate the Veteran's current joint conditions to her time in service.  She further opined that synergistically and etiologically, it is at least as likely as not that the Veterans multiple claims of joint pain are related to, caused by, and aggravated by the Veteran's normal aging process and excessive weight gain after separation from service.  

Thus, because the Veteran has not been shown to meet the in-service event, illness, or injury criterion, and because the medical evidence and opinions of record fail to show an etiological link between the Veteran's active service and her present osteoarthritis of the hands, the Board finds that service connection is not warranted on a direct basis.  Davidson, 581 F.3d at 1316; Hickson, 12 Vet. App. at 253.
 
Finally, for the reasons as discussed in the portion of this decision addressing the Veteran's bilateral shoulder condition, service connection is not warranted as secondary to the Veteran's service-connected IBS.  38 C.F.R. § 3.310.

VII. Ankle Disability

As stated above, private treatment records dated between 2007 and 2008 do not reveal any complaints of or treatment for joint pain.  The Veteran was afforded a VA examination of her claimed joint pain in October 2010.  At that time, the VA examiner gave a diagnosis of bilateral ankle, knee, wrist, elbow and hand sprains.  In a June 2011 addendum opinion, the examiner explained the basis for this conclusion, noting that the Veteran's heat rash and multiple sprains were diseases with a clear and specific etiology and diagnosis.  However, that examination and subsequent addendum opinion were deemed inadequate by the Board and a new VA examination was ordered on remand.  VA surgical clinic notes in July 2011 and October 2011 noted generalized pain involving the ankles that had been ongoing for over a year, but no specific diagnosis was given.  

In September 2014, the Veteran was given a diagnosis of bilateral ankle strain.  Range-of-motion testing showed only mild limitation of motion.  Functional loss included pain on movement and interference with sitting, standing, and weight-bearing.  There was no ankylosis.  The joints were stable and x-rays were negative for any traumatic or degenerative arthritis.  The Veteran's bilateral ankle strain had a clear and specific etiology and diagnosis which was less likely than not related to specific exposure events experienced by the Veteran during service in Southwest Asia.

In November 2014, the RO obtained an addendum regarding the September 2014 diagnoses.  In that addendum opinion, the VA clinician reviewed the findings of all diagnostic tests and stated that she was in complete agreement with the September 2014 examiner.  Specifically, she stated that it was less likely than not that the Veteran's multiple joint conditions, to include bilateral ankle strain, were etiologically related to service.  In support of that conclusion, she referred to the lack of medically-based clinical evidence to support any joint conditions while in service.  She also stated that synergistically and etiologically, it was at least as likely as not that the Veteran's multiple joint conditions were related to, caused by and aggravated by the Veteran's normal aging process and excessive weight gain after separation from service.  She also stated that it was less likely than not that the state of the Veteran's bowel movements was related to, caused or aggravated the Veteran's various joint conditions, because diarrhea is defined as a condition in which feces are discharged from the bowels frequently and in liquid form, and because of the lack of medically-based, clinical evidence to support changes in the Veteran's hematological and pathophysiological profile that relates to joint manifestations or soft tissue inflammations.  Further, all hematological tests indicated that the Veteran's joint conditions were less likely than not related to systemic inflammatory and/or bowel disorders.  

In light of the September 2014 diagnosis and November 2014 opinion, the Board finds that the Veteran is not entitled to service connection for an ankle disability.  

At the outset, the Board finds that service connection for an ankle disability is not warranted as an undiagnosed illness associated with service in Southwest Asia because the condition has been attributed to a known clinical diagnosis based on reported history, physical examination, and medical testing.  Specifically, the Veteran has been given a diagnosis of bilateral ankle strain.  This diagnosis was made following a thorough review of the Veteran's medical history and a physical examination, and was verified by the November 2014 reviewer.  Thus, because a known clinical diagnosis exists for the Veteran's ankle pain, service connection as an undiagnosed illness may not be granted under the present laws and regulations. 38 C.F.R. § 3.317(a)(1)(i) and (ii). 

On a direct basis, the Board also finds that service connection is not warranted for the Veteran's ankle strain.  The Veteran's service treatment records are negative for complaints of or treatment for any condition associated with her lower legs, ankles, or feet during service; upon separation, the Veteran was found to be in normal physical condition and she asserted that she did not have any swelling of any body parts at that time, nor did she report any issues with her ankles.  Therefore, the Board finds that the Veteran has not shown evidence of an in-service event, illness, or injury to which her presently diagnosed condition may be attributed.  

Further, the November 2014 VA reviewer stated that, collectively, it was less likely than not that the Veteran's disorders manifested by joint pain were etiologically linked to service because of the lack of medically-based clinical evidence in the current literature, past active duty history, and current medical evidence to relate the Veteran's current joint conditions to her time in service.  She further opined that synergistically and etiologically, it is at least as likely as not that the Veterans multiple claims of joint pain were related to, caused by, and aggravated by the Veteran's normal aging process and excessive weight gain after separation from service.  

Thus, because the Veteran has not been shown to meet the in-service event, illness, or injury criterion, and because the medical evidence and opinions of record fail to show an etiological link between the Veteran's present ankle strain and her active military service, the Board finds that service connection is not warranted on a direct basis.  Davidson, 581 F.3d at 1316; Hickson, 12 Vet. App. at 253.

Finally, for the reasons as discussed in the portion of this decision addressing the Veteran's bilateral shoulder condition, the Board finds that service connection is not warranted as secondary to the Veteran's service-connected IBS. 38 C.F.R. § 3.310

VIII. Foot Disability

Finally, as discussed above, private treatment records dated between 2007 and 2008 do not reveal any complaints of or treatment for joint pain.  The Veteran was afforded a VA examination of her claimed joint pain in October 2010.  At that time, she did not allege foot pain as part of her general "joint pain."  VA surgical clinic notes in July 2011 and October 2011 noted generalized pain involving the ankles that had been ongoing for over a year, but she did not specifically allege foot pain at that time.

In September 2014, the Veteran was given a diagnosis of bilateral plantar fasciitis.  The Veteran was noted to have pain that prevented her from standing more than 1 hour and walking extended distances.  She was observed to have bilateral tenderness of the plantar fascia.  Pain interfered with standing and weight bearing, although no fatigability was found.  No degenerative or traumatic arthritis was documented on x-rays.  The Veteran's plantar fasciitis had a clear and specific etiology and diagnosis that was less likely than not related to specific exposure events experienced by the Veteran during service in Southwest Asia.

In November 2014, the RO obtained an addendum regarding the September 2014 diagnoses.  In that addendum opinion, the VA clinician reviewed the findings of all diagnostic tests and stated that she was in complete agreement with the September 2014 examiner.  Specifically, she stated that it was less likely than not that the Veteran's multiple joint conditions, to include plantar fasciitis, were etiologically related to service.  In support of that conclusion, she referred to the lack of medically-based clinical evidence to support any joint conditions while in service.  She also stated that synergistically and etiologically, it was at least as likely as not that the Veteran's multiple joint conditions were related to, caused by and aggravated by the Veteran's normal aging process and excessive weight gain after separation from service.  She also stated that it was less likely than not that the state of the Veteran's bowel movements was related to, caused or aggravated the Veteran's various joint conditions, because diarrhea is defined as a condition in which feces are discharged from the bowels frequently and in liquid form, and because of the lack of medically-based clinical evidence to support changes in the Veteran's hematological and pathophysiological profile that relates to joint manifestations or soft tissue inflammations.  Further, all hematological tests indicated that the Veteran's joint conditions were less likely than not related to systemic inflammatory and/or bowel disorders.  

In light of the September 2014 diagnosis and November 2014 opinion, the Board finds that the Veteran is not entitled to service connection for a foot disability.  

At the outset, the Board finds that service connection for foot disability is not warranted as an undiagnosed illness associated with service in Southwest Asia, because the condition has been attributed to a known clinical diagnosis based on reported history, physical examination, and medical testing.  Specifically, the Veteran has been given a diagnosis of plantar fasciitis.  This diagnosis was made following a thorough review of the Veteran's medical history and a physical examination, and was verified by the November 2014 reviewer.  Thus, because a known clinical diagnosis exists for the Veteran's foot pain, service connection as an undiagnosed illness may not be granted under the present laws and regulations.  38 C.F.R. § 3.317(a)(1)(i) and (ii).

On a direct basis, the Board also finds that service connection is not warranted for the Veteran's foot disability.  Again, the Board notes that the Veteran's service treatment records are negative for complaints of or treatment for any condition associated with her lower legs, ankles, or feet during service; upon separation, the Veteran was found to be in normal physical condition, specifically, her feet were found to be in normal condition.  She asserted that she did not have any swelling of any body parts at that time; nor did she report any issues with her feet upon separation.  Therefore, the Board finds that the Veteran has not shown evidence of an in-service event, illness, or injury to which her presently diagnosed condition may be attributed.  

Further, the Board notes that the November 2014 VA reviewer stated that, collectively, it was less likely than not that the Veteran's disorders manifested by joint pain were etiologically linked to service because of the lack of medically-based clinical evidence in the current literature, past active duty history, and current medical evidence to relate the Veteran's current joint conditions to her time in service.  She further opined that synergistically and etiologically, it was at least as likely as not that the Veterans multiple claims of pain were related to, caused by, and aggravated by the Veteran's normal aging process and excessive weight gain after separation from service.  

Thus, because the Veteran has not been shown to meet the in-service event, illness, or injury criterion, and because the medical evidence and opinions of record fail to show an etiological link between the Veteran's present plantar fasciitis and her active military service, the Board finds that service connection is not warranted on a direct basis.  Davidson, 581 F.3d at 1316; Hickson, 12 Vet. App. at 253.
 
Finally, for the reasons as discussed in the portion of this decision addressing the Veteran's bilateral shoulder condition, the Board finds that service connection is not warranted as secondary to the Veteran's service-connected IBS.  38 C.F.R. § 3.310.

In conclusion, after a review of the record, because the Veteran has been given various diagnoses for her claimed joint and skin conditions, service connection as an undiagnosed illness is not warranted in this matter.  Further, because the weight of the evidence is against a finding of a nexus between the Veteran's in-service experiences and her various presently diagnosed conditions, to include sweat rash, bilateral shoulder impingement syndrome, bilateral lateral epicondylitis, bilateral osteoarthritis of the hands, bilateral ankle strain, and bilateral plantar fasciitis, the Board finds that the preponderance of the evidence is against the Veteran's claims for service connection.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claims, that doctrine is not helpful to the Veteran.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet App. 49 (1990); 38 C.F.R. § 3.102 (2014).


ORDER

Entitlement to service connection for a skin disability is denied.

Entitlement to service connection for a shoulder disability is denied.

Entitlement to service connection for an elbow disability is denied.

Entitlement to service connection for a hand disability is denied.

Entitlement to service connection for an ankle disability is denied.

Entitlement to service connection for a foot disability is denied.  


REMAND

VA is obligated to develop and consider all theories of entitlement that are raised by the record or by the claimant.  See Robinson, 21 Vet. App. 545.

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  It is essential that both in the examination, and in the evaluation of a disability, that each disability be viewed in relation to its history.  38 C.F.R. § 4.1 (2014).  

While the September and November 2014 opinions were sufficient for the Board to rule on the above issues, particularly in light of the absence of any in-service complaints associated with those conditions, the Board finds that any opinion contained therein concerning the Veteran's diagnosed bilateral patellofemoral pain syndrome is inadequate.  Specifically, the opinion is inadequate because it did not fully discuss the Veteran's history of knee pain.  Upon review of the Veteran's service treatment records, it is found that at her separation examination in April 1991, the Veteran stated that prolonged bending of her knees caused pain when she straightened them.  Thus, the Board finds that an additional remand is necessary so that an opinion may be obtained that addresses the Veteran's medical history of knee complaints.

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the September 2014 VA examiner for an addendum regarding the etiology of the Veteran's current bilateral patellofemoral pain syndrome.  If the September 2014 VA examiner is not available, the record should be provided to an appropriate medical professional so as to obtain the requested opinion.  (The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the opinion.)

The VA reviewer should consider the entire record pertaining to the Veteran's history of knee pain, to specifically include the complaints of pain made upon separation from service in 1991.

Thereafter, the reviewer should provide an opinion addressing whether it is at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's bilateral patellofemoral pain syndrome had its onset in service, or is otherwise related to the Veteran's complaints made while in service.  The reviewer must address the complaints made at her 1991 separation examination and give a reasoned medical explanation for any opinion given.  The opinion must be supported by citation to medical treatise evidence or known medical principles.  

2. After completing the requested actions, the AOJ should undertake any additional development deemed warranted.  Thereafter, the AOJ should re-adjudicate the claim in light of all pertinent evidence and legal authority.  If a benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


